Case 1:20-cv-00361-NONE-JLT Document 1-3 Filed 03/09/20 Page 1 of 4




EXHIBIT "B"
From:   Chrysler         Business Offi Fax: 16614932672                                       To:                                       Fax:    (310)   719-1019                                          Page:   11 of 27          02/1712020 9:01 AM


                     RETAIL INSTALLMENT SALE CONTRACT SIMPLE FINANCE CHARGE (WITWARBITRATION PROVISION)      -



                            Case 1:20-cv-00361-NONE-JLT Document 1-3 Filed 03/09/20 Stodk
                                                                                       Page  2 of 4
                                                                                          Number
   Dealer Number                  ..
                                                                      Contract Number                                                   R.O.S. Number

                                                                                                Co-Buyer Name and Address                                                 Se       or           creditor (Name and Address)
     Buyer Name and Address
     (including County and Zip Code)                                                            (including County and Zip Codd)’
            7 KENSETH ST                                           8717 KENSt TH ST                                             3101 CATTLE DRIVE
     BAKERSFidD CA 932.12                                         SAKERSFIELD CA 93312                                          BAKERSFIELD CA 93313
         RN                                                       KERN                                                          KERN
                                                                                                                                  .




                                                                                                                                                            credit under tr e agreements
                                    if any), may buy the vehicle below for cash or on credit. By signing this contract, you choose to buy the vehicle onFinance
    You, the Buyer (and Co-Buyer,contract   You agree to pay the Seller    Creditor             "we"
                                                                                    (sometimesbasis: The
                                                                                                     or "’us" in this contract) the Amotilit Financed,and           Charge in U.S. funds
    on the front and back of this
                                                                                                         -




                               Schedule   below We  wlil figure your finance charge  on a daily            Truth-in-Lending   Disclosures below are part of this contract.
    according  to the payment
        New                                           Make
        Used               Year            -




                                                    and Model                          Odometer                       Vehicle identification Number                                                      Primary Use For Which Purchased
                                                                                                                                                                                                          ers nal, family or household unless
                                                                                                                                                                                                               othenvise indicatedbelow.
                                                                                                                                                                          O businessor.commercial.
                            u:                          oR
                                                                  .

                                                                  .
                                                                      ;.                      529)               10        .MDGXFL554230

                                                FEDERALTRUTH-IN-LENDING DISCLOSURES                                                                                                                  STATEMENT OF INSURANCE
                                                                                                                                                                           Norts. No person is required as a condition of financing
          ANNUAL                                    FINANCE                        Amount                         Total of                      Total Sale                 the purchase of a molor vebble to purchase or negotiate any
                                                    CHARGE                         Financed                      Payments                          Price                                                                            or
        PERCENTAGE
                    RATE                            The donar                    The amount of                The amount you
                                                                                                                     paid after
                                                                                                             will have
                                                                                                                                             The total cost of
                                                                                                                                             your purchase-on
                                                                                                                                                                           a

                                                                                                                                                                           obtain creditYourde
                                                                                                                                                                                                ranmo througnb
                                                                                                                                                                                              a partic an      ance comp
                                                                                                                                                                                                                                                          y,ua son
                                                                                                                                                                                                                                buy or not buy other insurance
           The cost of                              amount the                   credit       provided                                                                                                                  on to
          your credit as                            credit will                       to you of              you have made all                 credit, including           will nothe a factor in the credit approval process,
           a   yeady rate,                           cost you.                   on   your behalf.               payments as                     your down
                                                                                                                 scheduled                       payment,of                                                      Vehicle insurance
                                                                                                                                                32612 00           is                                                                        Term            Premium
                                                                           ) $                                                                                             S                                  Ded. Comp., Fire & Theft 8/&. Mos $
                                       % $                                                                                                                                                                                             8/A. Mos $               N/A
                                                                                                                                        (a   means an      estimate        S                                  Dod.Collision
         YOUR       PAYMENTSCHEDULEWILLDE                                                                                                                                  Bodilyinary                             $         A LimitsN.1Mos $                   iM/A
                                                                             Amount of Payments:                            When Payments Are Due:                         Properly Damage $                                    Limits) A           Mos. $      N /A
               Number of Payments:
                                                                                                                                                                           Medical N FA                                                    N A Mos. $ A
         One Payment of                                                                                                                                                                                                                                  N/A
                                           /A                                         N/A                             N/A                                                    N/A                                                           NA..ct Mos. $             .




                                                                                                                                                                               Total Vehicle Insurance Pre idoms           $
         One Payment of
                                                                                                                                                                               UNLESS A CHARGE IS RICLUDER IN THIS AGREEMENT FOR
                                                                                                ’

                                       e       /A                                     N/A           ,                 %/
                                                                                                                                                                               PUBLIC UABILilY OR PROPERTY DAMAGE INSURANCE, PAYMENT
         One Payment of                                                                                                                                                        FOR SUGH COVERAGE.IS NOT PROVIDED BY THIS AGREEMENT

                                                                                                                      Monthly begi ing                                         (see b                                ne you choose.who is acchptable to us You
                                                                                                                                                 ’                             are                                       y 9the lisurance to ob n etedit
                                                                            20                                        0  /25(2017
                                                                                                                                                                               Buyer I
                                                                                      N/A                             N/A                                                                            u

               afinalpayment
                                                                     2            ’
                                                                                                              DUE ON rd6/25/2021
                                                                                                                                 of the payment thit is late                    OPTIONAL DEST CANCELLATION AGREEMENT. and                A debt
        Late Chargi it payment is not received in fuS within 10 days after R is due, you will pay a late charge of % of the patt                                                cancellatfort agreement is hot required to oblain credit wit
        Prepayment.1iyou pay    early, you may  be charged   a minimum  iinance charge                                                                                          not be provided unless you sign below and agree to pay the
        Security interest. You are giving a security inteest in the vehide being purchased,
                                                                                                                                                                                extra charge. If you choose to buy debt cancellation, the charge
        Additonal Information: See this cook act for more information induding information so out rionpayment, delaultany required repayment in 1011before                     -is shown in item 1K of the itemization of Amount Financed. See
        the scheduled date, minimum linance charges, and security interest                                                                                                                              agreement for details on the terms and
                                                                                                                                                                                your debt cancellation INS
                                                                                                                                                                                conditions it provides, a parl of this conitack
        ITEMIZATION OF THE AfolOlJNT FINANCED (Seller may keep part of the amounts paid to of 5)
                                                                                                                                                                                   Term                                 Mos. NA
        1. Total Cash Price                                                                                                                                                                                                     1)ebt      Cancellation Agreement
               A. Cash Price of Motor Vehicle and Accessories                                                               $                            (A)
                                                                                                                  $                                                                1 want to                  buy a debt pancellation agreemerit.
                  1. Cash Price Vehicle
                  2. Cash Price Accessories                                                                       $                                                                Buyer Signs X
                    3. Other (Nontaxable)                                                                                                                                          OPTIONAL. SERVICE CONTRACT(S) You                                          want to
                                                                                                                  $                   N /A                                         purchase the service contract(s) written with the following
                         Describe                                                                                                                                                                                    shown below for the
                     Describe N/A
                                                                                                                                        /
                                                                                                                                                 EE (
                                                                                                                                                                                       c                  s    hso Irni mqterm(s)
               B. Document Processing Charge (not a govemmental fee)
                                                                                                                                                 -




                                                                                                                            $                   N / A (C)                              FI       Cogany
               C. Emissions Testing Charge (not a govemmental fee)                                                                                                             .




                                                                                                                                                                                                                                                    ;:0      dfA Miles
                                                                                                                                                                                       Term                                   Mos     or
               D.   (Optional) Theft Deterrent Device(s)                                                                                                  (pl)                         & Company
                    1.   (paid to)                                                                                          $_
                                                                                                                            $                             (D2)                     .Tomy                            0         Mos. or                            Miles
                    2.   .(paid to)
                                                                                                                            $                             (DS)                         13 PAY                 nW A
                    3.   (paid.to) WA                                                                                                                                                                                         Mos.    or                         Miles
               E, (Optional) Surface Protection Product(s)                                .
                                                                                                                                                                                       Term
                     1.(paidio)M/A                                                                                          $                             (El)                         14CompanyM                   A
                                                                                                                            $                             (E2)                         Term                                   Mos. of                            Miles
                    2. (paid to)                                                                                                                                      .




               E EV Charging Station                (paid in)M/4                                                            $                        A    .(F)                         15 Compan
                                                                                                                            $                              (G)                         Tarm.                       As           os.   pr                         Mi es
               G. Sales Tax       (on taxable liams in A through F)                                                              ....




               H. Electronic Vehicle Registration of Transfer Charge                                                                                                                   Buyer
                                                                                                                            $                           E.(H)                                                        Tands-in vehibre(s)
                     (noi a governmental tee) (paid to)                                                                                                                            .        .
                                                                                                                                                                                                 .




                                                                                                                                                                02/17/2020                                       12:17PM (GMT-05:00)
                                               Case 1:20-cv-00361-NONE-JLT Document 1-3 Filed 03/09/20 Page 3 of 4                                           O
                                                                                                                                                             O
                                                                                                                                                             La
                                                                                                                                                             0




                                                                                                                                                             0..

                                                                                                                                                              **

       ..    .    ..
                       .,


             1. (paid to)                       189              _
                                                                                         (11)               Year 9      1       Make ? nC n
             2. (paid to)                       opp                                      (12)               ModelS .REL.T..td .._E.. Odorneter               o
             3. (paid to)                                                                (13)               VIN JA         (CT? 315. (;:.                    O
             4, (paid top                                                                (14)               a. Agreed Value of Property             $    ,




             5. (paid to)
                                                                                         (15)               b. Buyer/Cc-Buyer Retained Trade Equity S
                                                                                                            a Agreed Value of Property
        J. Prior Credit or Lease Balance (e) paid by Seller to                                                                                               0
           Vehole 1                                Vehicle 2 8                           (4                    Being Traded-in (a-b)                S
                                                                                                            d Prior Credit or Lease Balance $
             (see downpaymerit and trade-in calculation)
        K.   (Optional) Debt Cancellation Agreement                                      (K)                e. Net Trade-In (c-4) (must be 2 0

        L    (Optional) Used vehicle Contract Cancellation Option Agreement              (L)                   for buyer/co buyer to retain equity) S
        M    Other (paid top                                                             (M)                2. Vehicle 2
           ForN /A                                                                                          Year                Make 0 / 4
        N. Other (paintn)!4/A                                                            (N)                Mode                             Odoineter
            FoAl./A                                                                                         VIN 0 A
                                                                                           eE     1         a. Agreed Va oe of Property             $
        Total cash Price (A through NJ
     2. Amounts Paid to Public Officials                                                                    b. Buyer/Co-Buyer Retained Trade Equity $
        A.   VehiclekicenseleeSE$TIMATEli                                                (A)                4. AgreedValueof Property
        B    Registration/Transfer/Titting Fee(STIMATED                                  (B)                   Being Traded-in (a-b)                $
        G.   Calilomik Tird:Fees                                                              )             d.Prior credit or.Lease Balance S
                                                                                              )             e.   Net Trade-In (o--d) (rnust be 2 0
        D.   ntNPRO                .   .....




                                                                                                  (2)
        Total OfficialoFees (A through D)                                         $                     -




                                                                                                                 fortuyer/co-boyer to rehin eqdy S

U.




o
E
U.
From:       Chrysler     Business Offi Fax: 16614932672                                   To:                                      Fax:   (310)   719-1019                              Page:   13 of 27             02/1712020 9:01 AM
                    (Total premiums from Statement of insurance)
                4: 0 state emissions
                                        certification Fee 04.1 staie Emissions Exemption Fee
                                                                                                                  (3) Total Agreed Value of
                                                                                                                                   Page 4 ofProperty
                                                                                                                                                                         .




                                  Case      1:20-cv-00361-NONE-JLT                             Document 1-3 Filed (4)03/09/20                      4
                                                                                                                                                                              .




                5. Subtotal (1 through 4)                                                                                  Being Traded-in (1++20).                                                                                                         *

                6. Total Downpayment                                                                             (5)     Total Prior Credit of Lease
                                                                                                                                                     4
                   A. Total Agreed Value of                                                                                Balarice (id+2d)
                                            Property Being Traded-fri (see Trade-in Vehide(s))    $         (A)                                      $                                                                                                     *

                       Vehicle 1 $ ;.gig :20..                                                                           Total Net Trade-in (Te+2e)
                                                             Vehicle 2 S
                    B. Total Less Prior Credit or Lease Balance
                                                                   ..   .....
                                                                                                   .   .

                                                                                                               ;__   _.                              $30                          (*See itert) 8A-6C in the [temization of Amount
                                                                                 (e)                                       $                        (B)                                                                                       nan     d)
                         Vehicle 1 S .-gg                 re                    Vehicle   2S   -


                    C.
                                                                                                                -



                                                                                                                                                                             OPTION: 0 You pay
                         TotalNetTrade-in(A-B)(indicateilnegativenuinber)
                         Vehide S 1
                                                                                                                           $                        (C)                      Amount          Financed, item 7,
                                                                                                                                                                                                                  no     finance
                                                                                                                                                                                                                            is
                                                                                                                                                                                                                                     charge
                                                                                                                                                                                                                                 paid in full
                                                                                                                                                                                                                                                 if the
                                    --1.;gggy.                Vehicle 2 $                                                                                                                                                                        on or
                   D.    Deferred Downpayment Payable to Seller
                                                                                                                     _




                                                                                                                                                                             before                                      - .         Year
                   E.
                                                                                                                          $                         (D)                      SELLER
                                                                                                                                                                                                                                                            .




                         Manufacturers Rebate                                                                             $
                    E Othegg                                                                                                                        (E)
                                                                                                                                                    (F)                      Agreemelit to Arbitrate: By sighing below, you agree that, pursuant
                                                                                                                                                                             to the
                   G. Cash, Cash Equivalent. Check. Credit Card, or Debt Card                                                                                                         Arbitration Ptovision on the reverse side of this contract, you
                   Total Downpayntent (C through G)
                                                                                                                        $                           (0)                      or we    may elect to resolve any dispute by neutral, binding adlitration
                                                                                                                                                                             and not by a couri act      n   See the Arbitration Provision for additional
                   (if nagative, enlar zero on line 6 and enier he amounI tess than zew as a posil Ve number on line 1J                                       (6)            Information cohoerni                          Diarbit
               7. Amount Financed (5 less                                                                                above)                       Buyer Signs X                                       1
                                          8)                                                                         $                       (7) Co-Belyer Siggs X                                   .




                Trade-in Payoft Agreement: Seller relied on information from you and/or the lienholder or lessor
                Balance in Trade-In Vehide(s). You undersfand that the amount quoted is an estimate.                of your trade-in vehic e(s) to anive at tle payoff amount shown as the Prior
                                                                                                                                                                                                    Credit or Lease
               Sellor agrees to pay the payoff amount shown as the Prior Credit or Lease Balance
               payoff amount is more than the amount shown as the Prior Credit or Lease BalanceininTrade-in        Vehicle(s) to the lienholder or lessor of the trade-in vehicie(s), or its designee, if the actual
                                                                                                         Trade-in Vehids(s), you must pay the Setter the excess
               less than the amount shown as the Prior Credit or Lease Balance  in                                                                                     on demand if the actual payoff amount is
               stated in the WOTicE’ on theba this contraphany assignee of Trade-In          Vehide(s),   Setter will refund to you any overage Seller receives from your
                                                                                                                                                                              prior lienholder or lessor.
                                                                                   this contract wi t not be obilgated to pay the Prior Gradit of L 49e
                                                                                                                                                            fatan sh n in Trade-in Vehic e(s) or anyExcept
                                                                                                                                                                                                                  as
               Buyer Signature X               ...-                                                                                                                                                         refund,
                                                                                                               co-Buyer Signature X
             If this contract reflects the retal sale of a new motor
                                                                                   AUTO BROKER FEE DISCLOSURE.
                                                                         vehicle, the sale is not subjectto a fee received by an autobroker fron us imless the
             O Name of autobroker receiving fe if applicablek                                                                                                                       following box is checked:
                                                                                                           -




             HOW THIS CON RACT CAN BE HANGED. This contract contains the
             writing and both a 9 nug it No al changes                   entire agreement between you and us                                                  re ating       to           n1ract. Any change to the contract must be in
                                                          sjg i)
                                                         are binding

                                                                                                                                co-Buyer Sighs X     _.   .




             SELLER’S RIGHT 0 CANCEL It BuyeMand Co-Buyer sign here, the provisions 01 the Seller’s
                                                                                                                               Right to Cancel sect on on it et ack giv                 Seier the right to cance Salter is unab e to assign
             this contract   @   fo   no a   institut on wi    app}y
             Buyer X -di                                                                     Co-Buyer X &
                                                                                                       -

                                                                                                                              .


                                                                                                                                                                                                                    ..




                THE MINJMilM 1 BUC LIAM TV (NSURANCE mant PROVIDED IN LAW
             NOT YOUR CURRENT INSURANCE POLICY WELL COVER YOUR NEWLY            MUST BE MET BY EVERY PERSON WHO PURCRASES A VEHICLE. IF YOU
                                                                        ACQUIRED VENICLE IN THE EVENT OF AN ACCIDENT,YOU                       ARE UNSURE WHETHER OR
                ’NARNING.                                                                                                 SHOULD CONTACT YOUR INSURANCE AGENT.
                YOUR PRESENT POLICY MAY NOT COVER COLUSION DAMAGE OF? MAY NOT
                                                                                      PROVIDE FOR FULL
             NOT HAVE FULL COVERAGE. SUPPLEMENTAL. COVERN2E
             DEALER. HGNEVER, UNLESS OTHERWISE SPECIF.iED, THEFOR   COLUStoN DAMAGE MAY W AVAILABLEREPLACEMENT       COSTS FOR THE VEHICLE SEING
                                                                                                          TO YOU THROUGH YOUR INSURANCE AGENT 09 PURCHASED.    (F YOU DG
                                                                                                                                                   THROUGH THE SELLING
             THE U    ED BALANCE BEtdAINING AFTER THE YEMICLE HAS COVERAGE   YOU OBTAIN THROUGH THE DEALER PROTECTS ONLY
                                                                                                                             11iE-DEALER,.USUALLY (JP TO THE-AlYlOUNT OF
                FO ADVicE ON FULL COVERAGETHKf WiLL PROTECT YOUBEEN    FIEPOSSESSEth’tNQSOLD.
                                                                   IN THE I VENT OF EOSS f)$ GAMAQE TO YOUR VEHICLE, O
               TH             LL SitW10 ACKNOWLEDGE THAT HE/SHE UNDERSYMJDE THESE                                      $}!0ULD CONTACT YOUR INSURANCE AGEfff.
                                                                                              LIABILffY TB S AND          RLif                                      ff)ONS:




             Notice to buyer: (1) Do not sign this agreement before you read it or it it contains blank
            copy of this agreement (3) You can prepay the full amount due under this agreement                                any             spaces to lee titled in. (2) You bre entitled to a completely filled in
                                                                                                                                       at any time. (4) If you default in the performance of
            under this agreement, the vehicle may be repossessed and
                                                                                             you may be subject to suit and liability for the unpaid indebtedness evidenced byyour                                    obligations
                                                                                                                                                                                                                this agreement.
            If you have a complainicenceming this sale, you should try to resolve11 with the sener,
            Complaints conceming unfairor deceptive practices or methods by ihe seller may be referred to the oily attorn ey, the district
            After this contract is si d the seller may no change the financing or payment                                                  atIomey, or an
                                                                                             terms adessyou agree in ulting to the thange. You.do investigator
                                                                                                                                                                    for the Department of Motor Vehicles, of any combination thereof.
            the seller to male aunt             e.
                                                                                                                                                          tool have    ree to any     ge, d it is an.unfair or deceptive practice for
            8uyer Signature X          1
                                                      TT"i-D
                                                      -


                                                                                                                     Co-Buyer Signature X                     ,

    The Annual 1%rc ntage afe may be
    and retain its right to receive a part ofnegotiable                                                          with the Seller. The Seller may assign this contract                                                                                           1
                                                                                          the Finance Charge.
       THERE IS NO COOLING.0FF PERIOD UNLESS 7011OBTAIN A CONTRACT CANCELLATION.OPTION
      Calilomia law does not provide for a "coolinger or order cancellation period for vehide sales.
     simply because you change you mind, decide the vehich costs too much, or wish you had acquired        Therefore, you cannot later cancel this contract GAVE T TO YOU MID YQiJ WERE FREE TO TAKE IT AND
                                                                                                                  a differeatrehicle.
     you rday only  cancel this confrset With the agreement of the seller or for legal cause, such as fraud, However, Califomia lawAlteotal      sign below, REVIE II YOU ACKNOWLEDGE THAT 101) HAVE READ
                                                                                                                                        does reque a seller BOTH
     to offer a two-day contract cancellation option on used vehicles with a purchase       price of less than                                                     SIDES OF THIS CONTRACT, INCUIDING THE
     cerlain statutory conditions. This contract cancellation option requirement does not                      forly thousand dollars ($40,0011), so cho MRRMONPRMSION
        .




     an oil-highway motor                                                                      apply to die sale of a recreational vehkle;a               or                      00HE REVERSE 80E, BEFORE
                            vehicfe subject to identillegion Ilittler (alliprnia 18W. $OS the vehicle contaid Calicallatibli opiloll agreemelit for ilk ggy                          gygg
                                                                                                                                                             COMPLElli II li b.Illmov nuch van moves w
                                                                                                                                             02/17/2020 12:17PM (GMT-05:00)
